ARNOLD, Chief Judge.
Respondent contends that the provisions of G.S. § 122C as amended by Senate Bill 43 in April 1991 violate the Due Process and/or Equal Protection Clauses of the Fourteenth Amendment of the United States Constitution, as well as Article I, Section 19 of the North Carolina Constitution. Respondent also contends that Senate Bill 43 violates the Ex Post Facto Clause of the Federal *454Constitution and North Carolina Constitution. The questions presented by respondent on appeal are identical to the issues raised in In re Hayes, 111 N.C. App. 384, 432 S.E.2d 862 (1993), which was filed simultaneously with the case at bar. For the reasons stated in Hayes, we hold that respondent’s assignments of error are without merit.
Affirmed.
Judges ORR and MARTIN concur.